Exhibit 10.2

THIRD AMENDMENT TO THE

STONE ENERGY CORPORATION

2009 AMENDED AND RESTATED STOCK INCENTIVE PLAN

THIS THIRD AMENDMENT (this “Third Amendment”) to the Stone Energy Corporation
2009 Amended and Restated Stock Incentive Plan, as amended from time to time
(the “Plan”), is made by Stone Energy Corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company;

WHEREAS, Article X of the Plan provides that the Company’s board of directors
(the “Board”) may amend the Plan from time to time;

WHEREAS, the Board has previously approved the Second Amendment the Plan to
increase the number of shares of common stock, $0.01 par value per share, of the
Company (“Common Stock”) available under the Plan and to make certain other
revisions determined to be advisable by the Chief Executive Officer of the
Company;

WHEREAS, in connection with the increase of share of Common Stock, the Board
desires to submit the material terms of the Plan to the stockholders of the
Company and to make certain other changes to the Plan to provide for the
flexibility to make cash payments or awards related to Common Stock intended to
constitute “performance-based compensation” within the meaning of section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, in connection with such approval, the Company hereby adopts this Third
Amendment, effective as of May 21, 2015 (the “Effective Date”) and subject to
approval by the stockholders of the Company, to provide for the award of
“performance-based compensation” within the meaning of section 162(m) of the
Code pursuant to the Plan.

NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:

1. Paragraph VI of the Plan is hereby amended and restated in its entirety to
read as follows:

VI. ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are Employees
or Nonemployee Directors (collectively “Eligible Persons”). An award may be
granted on more than one occasion to the same person, and, subject to the
limitations set forth in the Plan, such Award may include an Incentive Stock
Option, an Option that is not an Incentive Stock Option, a Restricted Stock
Award, a Cash Award, or any combination thereof.



--------------------------------------------------------------------------------

2. A new Paragraph XII is hereby added to the Plan to read as follows:

XII. PERFORMANCE AWARDS

(a) General. The Committee is authorized to designate any of the Awards granted
under the Plan as Performance Awards and to grant Cash Awards (which may or may
not be designated as Performance Awards). The Committee may use such business
criteria and other measures of performance as it may deem appropriate in
establishing any performance conditions applicable to a Performance Award, and
may exercise its discretion to reduce or increase the amounts payable under any
Performance Award, except as limited under this Paragraph XII in the case of a
Section 162(m) Award. Performance conditions may differ for Performance Awards
granted to any one Participant or to different Participants. The performance
period applicable to any Performance Award shall be set by the Committee in its
discretion but shall not exceed ten years.

(b) Section 162(m) Awards. If the Committee determines that a Performance Award
granted to a Covered Employee is intended to qualify as a Section 162(m) Award,
the grant, exercise, vesting and/or settlement of such Performance Award shall
be contingent upon achievement of a pre-established performance goal or goals
and other terms set forth in this Paragraph XII provided, however, that nothing
in this Paragraph XII or elsewhere in the Plan shall be interpreted as
preventing the Committee from granting Awards to Covered Employees that are not
intended to constitute Section 162(m) Awards or from determining that it is no
longer necessary or appropriate for a Section 162(m) Award to qualify as such.

(i) Performance Goals Generally. The performance goals for Section 162(m) Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria as specified by the Committee.
Performance goals shall be objective and shall otherwise meet the requirements
of section 162(m) of the Code and regulations thereunder (including Treasury
Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
must be “substantially uncertain” at the time the Committee actually establishes
the performance goal or goals.

(ii) Performance Criteria.

(A) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or business
or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Section 162(m) Awards:
(1) earnings per share; (2) revenues; (3) cash



--------------------------------------------------------------------------------

flow; (4) cash flow from operations; (5) cash flow return; (6) return on net
assets; (7) return on assets; (8) return on investment; (9) return on capital;
(10) return on equity; (11) economic value added; (12) operating margin;
(13) contribution margin; (14) net income; (15) net income per share;
(16) pretax earnings; (17) pretax earnings before interest, depreciation and
amortization; (18) pretax operating earnings after interest expense and before
incentives, service fees, and extraordinary or special items; (19) total
stockholder return; (20) debt reduction or management; (21) market share;
(22) Fair Market Value of the Stock; (23) operating income; (24) share price;
(25) effective equipment utilization; (26) achievement of savings from business
improvement projects; (27) capital projects deliverables; (28) performance
against environmental targets; (29) safety performance and/or incident rate;
(30) human resources management targets, including medical cost reductions and
time to hire; (31) satisfactory internal or external audits; (32) sales; and
(33) any of the above goals determined pre-tax or post-tax, on an absolute or
relative basis, as a ratio with other business criteria, or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparable companies. The terms above are used as applied under generally
accepted accounting principles, as applicable.

(B) Effect of Certain Events. The Committee may, at the time the performance
goals in respect of a Section 162(m) Award are established, provide for the
manner in which actual performance and performance goals with regard to the
business criteria selected will reflect the impact of specified events during
the relevant performance period, which may mean excluding the impact of any or
all of the following events or occurrences for such performance period:
(a) asset write-downs or impairments to assets; (b) litigation, claims,
judgments or settlements; (c) the effect of changes in tax law or other such
laws or regulations affecting reported results; (d) accruals for reorganization
and restructuring programs; (e) any extraordinary, unusual or nonrecurring items
as described in the Accounting Standards Codification Topic 225, as the same may
be amended or superseded from time to time; (f) any change in accounting
principles as defined in the Accounting Standards Codification Topic 250, as the
same may be amended or superseded from time to time; (g) any loss from a
discontinued operation as described in the Accounting Standards Codification
Topic 360, as the same may be amended or superseded from time to time;
(h) goodwill impairment charges; (i) operating results for any business acquired
during the calendar year; (j) third party expenses associated with any
investment or acquisition by the Company or any Subsidiary; (k) any amounts
accrued by the Company or its Subsidiaries pursuant to management bonus plans or
cash profit sharing plans and related employer payroll taxes for the fiscal
year; (l) any discretionary or matching contributions made to a savings and



--------------------------------------------------------------------------------

deferred profit-sharing plan or deferred compensation plan for the fiscal year;
(m) interest, expenses, taxes, depreciation and depletion, amortization and
accretion charges; and (n) marked-to-market adjustments for financial
instruments. In addition, Section 162(m) Awards may be adjusted by the Committee
in accordance with the provisions of Paragraph IX. The adjustments described in
this paragraph shall only be made, in each case, to the extent that such
adjustments in respect of a Section 162(m) Award would not cause the Award to
fail to qualify as “performance-based compensation” under section 162(m) of the
Code.

(iii) Timing for Establishing Performance Goals. No later than 90 days after the
beginning of any performance period applicable to a Section 162(m) Award, or at
such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code, the Committee shall establish
(i) the Eligible Persons who will be granted Section 162(m) Awards, and (ii) the
objective formula used to calculate the amount of cash or stock payable, if any,
under such Section 162(m) Awards, based upon the level of achievement of a
performance goal or goals with respect to one or more of the business criteria
selected by the Committee from the list set forth in Paragraph XII(b)(ii)(A).

(iv) Section 162(m) Award Pool. The Committee may establish an unfunded pool,
with the amount of such pool calculated using an objective formula based upon
the level of achievement of a performance goal or goals with respect to one or
more of the business criteria selected from the list set forth in this Paragraph
XII during the given performance period, as specified by the Committee for the
purpose of granting Section 162(m) Awards. The Committee may specify the amount
of the pool as a percentage of any of such business criteria, a percentage in
excess of a threshold amount with respect to such business criteria, or as
another amount which need not bear a direct relationship to such business
criteria but shall be objectively determinable and calculated based upon the
level of achievement of pre-established goals with regard to the business
criteria.

(v) Settlement or Payout of Awards; Other Terms. Except as otherwise permitted
under section 162(m) of the Code, after the end of each performance period and
before any Section 162(m) Award is settled or paid, the Committee shall certify
the level of performance achieved with regard to each business criteria
established with respect to each Section 162(m) Award and shall determine the
amount of cash or Stock, if any, payable to each Participant with respect to
each Section 162(m) Award. The Committee may, in its discretion, reduce the
amount of a payment or settlement otherwise to be made in connection with a
Section 162(m) Award, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Section 162(m) Award.



--------------------------------------------------------------------------------

(vi) Written Determinations. With respect to each Section 162(m) Award, all
determinations by the Committee as to (A) the establishment of performance goals
and performance period with respect to the selected business criteria, (B) the
establishment of the objective formula used to calculate the amount of cash or
stock payable, if any, based on the level of achievement of such performance
goals, and (C) the certification of the level of performance achieved during the
performance period with regard to each business criteria selected, shall each be
made in writing. Consistent with the terms of Paragraph IV(a), when taking any
action with respect to Section 162(m) Awards, the Committee shall be made up
entirely of outside directors (within the meaning of section 162(m) of the Code
and applicable interpretive authority thereunder). Further, the Committee may
not delegate any responsibility relating to a Section 162(m) Award that would
cause the Award to fail to so qualify.

(vii) Options and SARs. Notwithstanding the foregoing provisions of this
Paragraph XII, Options and SARs with an Exercise Price or grant price not less
than the Fair Market Value on the date of grant awarded to Covered Employees are
intended to be Section 162(m) Awards even if not otherwise contingent upon
achievement of a pre-established performance goal or goals with respect to the
business criteria listed above.

(viii) Status of Section 162(m) Awards. The terms governing Section 162(m)
Awards shall be interpreted in a manner consistent with section 162(m) of the
Code and the regulations thereunder, in particular the prerequisites for
qualification as “performance-based compensation,” and, if any provision of this
Plan as in effect on the date of adoption of any Award Agreements relating to
Performance Awards that are designated as Section 162(m) Awards does not comply
or is inconsistent with the requirements of section 162(m) of the Code and the
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

(ix) Limits on Awards to Covered Employees. In each calendar year during any
part of which this Plan is in effect, a Covered Employee may not be granted
Awards intended to the Section 162(m) Awards, (i) to the extent such Award is
based on a number of shares of Stock, relating to more than 500,000 shares of
Stock, subject to adjustment in a manner consistent with any adjustment made
pursuant to Paragraph IX and (ii) to the extent such award is designated to be
paid only in cash, or an Award the settlement of which is not based on a number
of shares of Stock, having a value determined on the date of grant in excess of
$10,000,000.

(e) Additional Defined Terms.

“Cash Award” means an award denominated in cash granted under the Plan including
any Performance Award denominated in cash. Cash Awards will constitute Awards
for all purposes under the Plan.



--------------------------------------------------------------------------------

“Covered Employee” means an Eligible Person who is designated by the Committee,
at the time of grant of a Performance Award, as likely to be a “covered
employee” within the meaning of section 162(m) of the Code for a specified
fiscal year.

“Performance Award” means a right to receive Awards based upon performance
criteria specified by the Committee.

“Section 162(m) Award” means a Performance Award granted under Paragraph XII
hereof to a Covered Employee that is intended to satisfy the requirements for
“performance-based compensation” within the meaning of section 162(m) of the
Code.

3. Except as expressly amended or modified in this Third Amendment, all terms
and provisions of the Plan are and shall remain in full force and effect and all
references therein to such Plan shall henceforth refer to the Plan as modified
by this Third Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the execution of this Third Amendment
by its duly authorized officer.

 

STONE ENERGY CORPORATION By:

/s/ David H. Welch

David H. Welch Chairman, President and Chief Executive Officer Date: May 21,
2015